             Case 1:21-cv-04571-AT Document 17 Filed 07/29/21 Page 1 of 1




                                                                                               7/29/2021

                                                                                   Fax: 212.223.1942
                                                                                   DaleyA@ballardspahr.com




     July 28, 2021


     By Electronic Filing

     The Honorable Analisa Torres
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007


     Re:    Jaimy Pena, individually and on behalf of all others similarly situated, v. ARS
            National Services Inc., Case No. 1:21-CV-04571 (S.D.N.Y.)

     Dear Judge Torres:

             On behalf of Defendant ARS National Services Inc. (“ARS” or “Defendant”), I write
     to request a two-week extension of Defendant’s time to answer or otherwise respond to
     Plaintiff’s Complaint in the above-referenced action. Plaintiff’s counsel has consented to the
     proposed extension.

             Defendant’s answer or other response is currently due on July 30, 2021, and the
     proposed extension would adjourn that deadline until August 13, 2021. This is the third request
     for an extension and the proposed extension would affect the deadline set forth in the initial
     pretrial scheduling order. The parties request that the deadline to submit the joint Case
     Management Plan be extended until August 13, 2021.

             This motion is made in good faith and for a proper purpose, and good cause supports
     the motion. The parties are engaging in discussions regarding Plaintiff’s claims and their
     respective positions. Thus, the extension serves the interests of the Court and the parties and
     may help preserve judicial resources.

            Thank you for your consideration of this request.


GRANTED.

SO ORDERED.

Dated: July 29, 2021
       New York, New York
